Exhibit 10.2

 



NEITHER THE ISSUANCE NOR THE SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  

 

THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE
FACE HEREOF. THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF
SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE.

 

 

PROMISSORY NOTE

$131,250.00   January 28, 2016

 

FOR VALUE RECEIVED, PeerLogix, Inc., a Delaware corporation (“Maker”), promises
to pay to the order of Pinewood Trading Fund, L.P., a Texas limited liability
company (together with its successors and assigns, “Payee”), the principal sum
of ONE HUNDRED AND THIRTY-ONE THOUSAND TWO HUNDRED AND FIFTY DOLLARS
($131,250.00) (the “Principal Amount”) as provided in this promissory note (this
“Note”, and such outstanding principal amount, the “Loan”), as follows:

 

1. Funding of Loan. The Loan has been funded on the date of this Note in a
single advance by a transfer of funds from Payee to Maker in the amount of one
hundred and five thousand dollars ($105,000.00) (the “Funding Amount”). The
difference between the Principal Amount of the Loan and the Funding Amount
reflects the Original Issue Discount in the amount of twenty-six thousand two
hundred and fifty dollars ($26,250.00) to compensate the Payee for making the
loan. Maker acknowledges receipt of the Loan proceeds in an amount equal to the
Funding Amount.

 

2. Maturity and Acceleration. Maker shall repay the entire unpaid Principal
Amount, together with all reasonable costs of collection including attorneys’
fees (collectively, the “Obligations”), upon the earliest to occur of: (i) July
28, 2016; or (ii) the date on which the Obligations become due and payable
pursuant to Section 10 of this Note after the occurrence and continuance of an
Event of Default (such date, the “Maturity Date”).

 

3. Prepayment. Maker may prepay this Note at any time, in whole or in part,
without notice, penalty, or premium, upon 30 days prior written notice. Maker
must immediately prepay this Note concurrent with the consummation by Maker of
any debt or equity financing, the gross proceeds of which equal or exceed three
hundred thousand dollars ($300,000.00).

 

4. Payments. Maker shall pay all Obligations in lawful money of the United
States in immediately available funds, free and clear of, and without deduction
or offset for, any present or future taxes, levies, imposts, charges,
withholdings, or liabilities with respect thereto; or any other defenses,
offsets, set-offs, claims, counterclaims, credits, or deductions of any kind.
Maker’s obligations under this Note are absolute and unconditional, and are
completely independent of all circumstances whatsoever other than as expressly
described in this Note.

 



   

 

 

5. Usury Savings. Nothing in this Note shall require Maker to pay or permit
Payee to collect from Maker interest exceeding the maximum amount permitted by
law in commercial loan transactions between parties of the character of the
parties to this Note.

 

6. Representations and Warranties. Maker hereby represents and warrants to Payee
that (a) Maker is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of organization, (b) Maker has all
requisite corporate power and authority to issue this Note and perform its
obligations hereunder, (c) this Note is the legal, valid and binding obligation
of Maker, enforceable against it in accordance with its terms, and (d) neither
the execution and delivery of this Note nor compliance with or fulfillment of
its terms, will conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any lien, encumbrance or similar restriction,
under (i) the governing documents of Maker or (ii) any material contract to
which Maker is a party.

 

7. Affirmative Covenants. Until the Obligations are paid in full, Maker shall:
(a) use Loan proceeds only for lawful working capital and general corporate
purposes, (b) maintain its legal existence, (c) conduct its business in material
compliance with all applicable laws and regulations, (d) pay when due all taxes,
fees and other charges upon it and its assets, (e) keep its properties insured
under policies with such provisions, for such amounts and with such insurers as
is standard and customary for reputable companies engaged in similar business,
(f) maintain its assets in good condition and repair, (g) furnish all financial
and other information concerning Maker’s business as may be reasonably requested
by Payee from time to time, (h) afford employees, agents, and authorized
representatives of Payee reasonable access at reasonable times, upon reasonable
prior notice, to Maker’s electronic data room (if any), properties, offices,
files, agreements, books, and records as may be necessary in order that the
Payee may have a full opportunity to conduct such investigations and due
diligence reviews as it shall deem necessary in connection with the transactions
contemplated herein and in the Securities Purchase Agreement, dated as of the
date hereof, by and between Maker and Payee (the “Share Purchase Agreement”),
pursuant to which Maker plans to issue certain of its shares of common stock to
Payee (the “Shares”) and (i) promptly give notice to Payee after Maker has
knowledge of (i) any event which, either of itself or with the lapse of time or
the giving of notice or both, would constitute an Event of Default hereunder or
a material default under any other material agreement to which Maker is a party,
together with a statement of the actions which Maker proposes to take with
respect thereto, (ii) any pending litigation or litigation threatened in writing
or an administrative proceeding, (iii) any other condition or event which would
make any of the covenants, representations or warranties in this Note incomplete
or inaccurate in any material respect, and (iv) any fact or circumstance which
is materially adverse to the property, financial condition or business
operations of Maker.

 

8. Negative Covenants. Until the Obligations are paid in full, without the prior
written consent of Payee, Maker shall not: (a) incur any other indebtedness for
borrowed money or the deferred purchase price of any assets (other than trade
payables incurred in the ordinary course of business), (b) create or allow any
other liens or security interests on any of its assets, (c) merge or consolidate
with any other company or sell or transfer all or any substantial part of its
assets, (d) declare or pay any dividend or other distribution on or with respect
to any of its equity interests, or redeem or repurchase any of its equity
interests, (e) issue or sell any securities which are senior in any material
respect to this Note or the Shares; (f) acquire or make any investment in any
other business or entity, (g) directly or indirectly, engage in any transaction
with any affiliate, shareholder, director, officer, or employee of Maker
(“Affiliated Parties”), other than payment of salary and bonuses in the ordinary
course of business and consistent with past practice, or (h) use any proceeds of
the Loan to repay any indebtedness owed to Affiliated Parties.

 



 2 

 

 

9. Security. To secure payment and performance of the Obligations, Maker hereby
grants to Payee a first priority security interest in all of Maker’s present and
future right, title, and interest in and to any and all of the personal property
of the Maker whether such property is now existing or hereafter created,
acquired, or arising and wherever located, including without limitation:
accounts, chattel paper, goods, inventory, equipment, fixtures, farm products,
instruments, investment property, documents, commercial tort claims, cash,
deposit accounts, letter-of-credit rights, and general intangibles
(collectively, the “Collateral”), including all distributions, proceeds and
amounts distributable or payable from, upon or in respect of such property, and
all rights and privileges incident to, any of the foregoing. Maker authorizes
Payee to prepare and file financing statements and other documents describing
the Collateral and all statutory liens held by Payee in such jurisdictions as
Payee deems appropriate in order to perfect or continue perfected Payee’s
security interest and give notice of its lien rights. The Collateral shall not
include any contract or general intangible to the extent that the grant by Maker
of a security interest in Maker’s right, title and interest therein is
prohibited by legally enforceable provisions of any contract or agreement
governing such contract or general intangible, would give any other party to
such contract or agreement a legally enforceable right to terminate its
obligations thereunder, or is permitted only with the consent of another party,
if the requirement to obtain such consent is legally enforceable and such
consent has not been obtained. Upon the occurrence of any Event of Default under
this Note, Payee shall have all rights and remedies for default provided by the
Uniform Commercial Code as in effect in the State of New York, as well as any
other applicable law and this Note and the other agreements of Maker relating
hereto. In addition, this Note is secured by all existing and future security
agreements, mortgages, pledge agreements, and other collateral agreements,
between Payee and Maker, between Payee and any indorser or guarantor of this
Note, and between Payee and any other person providing collateral security for
Maker’s obligations, and payment may be accelerated according to any of them.

 

10. Event of Default; Remedies. Maker will be deemed to be in default under this
Note upon the occurrence of any of the following events (each an “Event of
Default”): (a) immediately, upon the filing by Maker of any voluntary petition
in bankruptcy or any petition for relief under the federal bankruptcy code or
any other state or federal law for the relief of debtors; (b) within 45 days
unless such event has been cured, upon the filing against Maker of any
involuntary petition in bankruptcy or any petition for relief under the federal
bankruptcy code or any other state or federal law for the relief of debtors, (c)
immediately, upon the Maker’s becoming insolvent, or admitting in writing its
inability to pay its debts as they become due, or execution by Maker of an
assignment for the benefit of creditors or any similar composition or
arrangement with its creditors, (d) within 45 days, unless such appointment has
been dismissed, of the appointment of a receiver, custodian, trustee or similar
party to take possession of Maker’s assets or property; (e) immediately, upon a
final judgment issued against Maker of more than $50,000 that is not discharged
or stayed after applicable periods; (f) within 30 days after knowledge of Maker
or notice by Payee, unless cured, of any material breach, default or violation
under this Note (other than a failure to pay any Obligations when due),
including without limitation a breach of covenant or false or misleading
representations, warranties, or certifications; (g) a failure to pay any
Obligations when due hereunder; and (h) Maker undergoing any change of control,
including (i) a sale of substantially all of Maker’s assets, or (ii) each and
every issue, sale, transfer, pledge, or other disposition, directly or
indirectly, of the ownership interests in the Maker, which, after giving effect
thereto, results in William Gorfein and Joshua Partridge at any time ceasing to
collectively own, legally and beneficially (directly or indirectly), at least
50.1% of the ownership interests of Maker. Upon the occurrence of an Event of
Default that is continuing under any of clauses (a) through (d) above, the
entire unpaid Principal Balance and any other outstanding Obligations under this
Note shall automatically become due and payable without presentment, demand or
notice of any kind, and upon the occurrence of any other Event of Default that
is continuing, Payee may declare the entire unpaid Principal Balance and any
other outstanding Obligations under this Note to be immediately due and payable
in full. In addition, upon the occurrence of an Event of Default, Payee may, at
its option, do any of the following: (a) take possession of the Collateral
without notice or hearing, and Maker hereby expressly waives any right to notice
or a prior hearing; (b) enter upon Maker’s premises or other premises where any
Collateral may be located to take possession of the Collateral and otherwise
exercise its rights under this Note or applicable law; (c) require Maker to
assemble the Collateral and make it available to Payee at a place designated by
Payee; (d) sell or otherwise dispose of all or any part of the Collateral at
public or private sale in accordance with the Uniform Commercial Code and/or (e)
exercise its other rights and remedies under this Note and applicable law,
including all rights of a secured creditor under the Uniform Commercial Code.
Payee may purchase any or all Collateral at any private sale. Reasonable notice
of a public or private sale, if required, shall be given if notice is mailed to
Maker at least 10 calendar days prior to the time of the sale or other
disposition.

 



 3 

 

 

11. Renewals; Extensions; Amendment. Maker and any endorsers and guarantors of
this Note, and all others who are or may become liable for all or any part of
the Loan, consent to any number of renewals or extensions of time for payment of
this Note. Any such renewals or extensions shall not affect their liability.
This Note may only be amended in writing, signed by Maker and Payee.

 

12. Overdue Rate. Any amounts due and unpaid hereunder will bear interest at
5.00% per annum plus any other applicable rate.

 

13. Notices. Any notices under this Note shall be given by personal delivery or
by nationally recognized overnight courier service at the addresses specified
below or any address specified in writing from time to time by Maker and Payee.
Notices shall be effective upon receipt or upon affirmative refusal to accept
delivery.

 

If to Maker:

 

Peerlogix, Inc.

119 West 24th Street, 4th Floor

New York, New York 10011

Attn: William Gorfein

 

If to Payee:

 

Pinewood Trading Fund, L.P.

1029 East Drive

Beaumont, Texas 77706

Attn: Jack E. Brooks

Fax: (413) 803-7685

 

14. Waivers. Maker and any endorsers and guarantors of this Note, and all others
who may become liable for all or any part of the obligations evidenced by this
Note, severally waive presentment for payment, protest, notice of protest,
dishonor, notice of dishonor, demand, notice of non-payment, and the benefit of
all statutes, ordinances, judicial rulings, and other legal principles of any
kind, now or hereafter enacted or in force, affording any right of cure or any
right to a stay of execution or extension of time for payment or exempting any
property of such person from levy and sale upon execution of any judgment
obtained by the holder in respect of this Note.

 

15. GOVERNING LAW; VENUE; JURY TRIAL WAIVER. THIS NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION. Each of the parties hereto hereby irrevocably and
unconditionally (a) submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Note or the
transactions contemplated hereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State court or, to the extent
permitted by law, in such Federal court, (b) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Note or the transactions contemplated hereby in any New York
State court or in any such Federal court and (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. THE PARTIES WAIVE JURY TRIAL IN ANY
ACTION TO ENFORCE OR INTERPRET, OR OTHERWISE ARISING FROM THIS NOTE.

 



 4 

 

 

16. Severability. If any provision of this Note is invalid or unenforceable,
then the other provisions shall remain in full force and effect.

 

17. Costs and Expenses. On the date Payee transfers to Maker the Funding Amount,
Maker shall pay $5,000.00 towards Payee’s legal expenses related to this Note
and any related transactions among Maker and Payee. Other than as provided in
the previous sentence, each Party agrees to pay its own costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Note. Maker agrees to pay all costs and expenses, including reasonable
fees and expenses of counsel for Payee, incurred by Payee in connection with the
enforcement of its rights under this Note.

 

IN WITNESS WHEREOF, Maker by its duly authorized officer has executed this Note
as of the date first written above.

 

 

PEERLOGIX, INC.

 

 

 

By:____________________________

Name:
Title:

 

 

 



 5 

